Motion for an enlargement of time granted, insofar as to extend the plaintiff-appellant’s time to serve and file the record on appeal and appellant’s points to and including December 31, 1960, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by third-party plaintiff-appellant for leave to dispense with printing granted only insofar as to permit the appeal to be heard upon the original record, without printing the same, but upon printed appellant’s points, the original record and appellant’s printed points to be filed on or before December 31, 1960, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached.